Exhibit 10.12 LOAN AGREEMENT This Agreement dated as of December 3, 2008, is among Bank of America, N.A. (the "Bank"), PARAMOUNT BIOSCIENCES, LLC (“PARAMOUNT BIOSCIENCES, LLC”), VENTRUS BIOSCIENCES, INC. (“VENTRUS BIOSCIENCES, INC.”), BALBOA BIOSCIENCES, INC. (“BALBOA BIOSCIENCES, INC.”), ASPHELIA PHARMACEUTICALS, INC. (“ASPHELIA PHARMACEUTICALS, INC.”), PACIFIC BEACH BIOSCIENCES, INC. (“PACIFIC BEACH BIOSCIENCES, INC.”) CORONADO BIOSCIENCES INC. (“CORONADO BIOSCIENCES, INC.”) and MT. COOK PHARMA, INC. (“MT. COOK PHARMA, INC.”) (PARAMOUNT BIOSCIENCES, LLC., VENTRUS BIOSCIENCES, INC., BALBOA BIOSCIENCES, INC., ASPHELIA PHARMACEUTICALS, INC., PACIFIC BEACH BIOSCIENCES, INC., CORONADO BIOSCIENCES, INC. and MT. COOK PHARMA, INC. are sometimes referred to collectively as the "Borrowers" and individually as the “Borrower”). 1.FACILITY NO. 1:LINE OF CREDIT AMOUNT AND TERMS 1.1Line of Credit Amount. (a) During the availability period described below, the Bank will provide a line of credit to the Borrowers.The amount of the line of credit (the "Facility No. 1 Commitment") is Two Million and 00/100 Dollars ($2,000,000.00). (b) This is a revolving line of credit.During the availability period, the Borrowers may repay principal amounts and reborrow them. (c) The Borrowers agree not to permit the principal balance outstanding to exceed the Facility No. 1 Commitment.If the Borrowers exceed this limit, the Borrowers will immediately pay the excess to the Bank upon the Bank's demand. 1.2Availability Period.The line of credit is available between the date of this Agreement and November 6, 2009, or such earlier date as the availability may terminate as provided in this Agreement (the "Facility No. 1 Expiration Date"). The availability period for this line of credit will be considered renewed if and only if the Bank has sent to the Borrowers a written notice of renewal effective as of the Facility No. 1 Expiration Date for the line of credit (the “Renewal Notice”).If this line of credit is renewed, it will continue to be subject to all the terms and conditions set forth in this Agreement except as modified by the Renewal Notice.If this line of credit is renewed, the term “Expiration Date” shall mean the date set forth in the Renewal Notice as the Expiration Date and the same process for renewal will apply to any subsequent renewal of this line of credit. 1.3Repayment Terms. (a) The Borrowers will pay interest on January 1, 2009, and then on the same day of each month thereafter until payment in full of any principal outstanding under this facility. (b) The Borrowers will repay in full any principal, interest or other charges outstanding under this facility no later than the Facility No. 1 Expiration Date. 1.4Interest Rate. (a) The interest rate is a rate per year equal to the BBA LIBOR (Adjusted Periodically) Rate plus 1 percentage point(s). (b) The interest rate will be adjusted on the 1st of every month (the “Adjustment Date”) and remain fixed until the next Adjustment Date.If the Adjustment Date in any particular month would otherwise fall on a day that is not a banking day then, at the Bank’s option, the Adjustment Date for that particular month will be the first banking day immediately following thereafter. 2 (c) The BBA LIBOR Rate (Adjusted Periodically) is a rate of interest equal to the rate per annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially available source providing quotations of BBA LIBOR as selected by the Bank from time to time) as determined for each Adjustment Date at approximately 11:00 a.m. London time two (2) London Banking Days prior to the Adjustment Date, for U.S. Dollar deposits (for delivery on the first day of such interest period) with a term of three months, as adjusted from time to time in the Bank’s sole discretion for reserve requirements, deposit insurance assessment rates and other regulatory costs.If such rate is not available at such time for any reason, then the rate for that interest period will be determined by such alternate method as reasonably selected by the Bank.A "London Banking Day" is a day on which banks in London are open for business and dealing in offshore dollars. (d) Each prepayment of an amount bearing interest at the rate provided by this paragraph, whether voluntary, by reason of acceleration or otherwise, will be accompanied by the amount of accrued interest on the amount prepaid, and a prepayment fee as described below.A "prepayment" is a payment of an amount on a date other than an Adjustment Date. (e) The prepayment fee will be the sum of fees calculated separately for each Prepaid Installment, as follows: (i) The Bank will first determine the amount of interest which would have accrued each month for the Prepaid Installment had it remained outstanding until the applicable Original Payment Date, using the interest rate applicable to the Prepaid Installment under this Agreement; (ii) the Bank will then subtract from each monthly interest amount determined in (i), above, the amount of interest which would accrue for that Prepaid Installment if it were reinvested from the date of prepayment through the Original Payment Date, using the Treasury Rate. (iii) if (i) minus (ii) for the Prepaid Installment is greater than zero, the Bank will discount the monthly differences to the date of prepayment by the Treasury Rate.The Bank will then add together all of the discounted monthly differences for the Prepaid Installment. (f)The following definitions will apply to the calculation of the prepayment fee: (i) "Original Payment Dates" mean the dates on which the prepaid principal would have been paid if there had been no prepayment.If any of the principal would have been paid later than the end of the fixed rate interest period in effect at the time of prepayment, then the Original Payment Date for that amount will be the last day of the interest period. (ii) "Prepaid Installment" means the amount of the prepaid principal which would have been paid on a single Original Payment Date. (iii) "Treasury Rate" means the interest rate yield for U.S. Government Treasury Securities which the Bank determines could be obtained by reinvesting a specified Prepaid Installment in such securities from the date of prepayment through the Original Payment Date.The Bank may adjust the Treasury Rate to reflect the compounding, accrual basis, or other costs of the prepaid amount.Each of the rates is the Bank's estimate only and the Bank is under no obligation to actually reinvest any prepayment.The rates will be based on information from either the Telerate or Reuters information services, The Wall Street Journal, or other information sources the Bank deems appropriate. 2.COLLATERAL 2.1Personal Property.The personal property listed below now owned or owned in the future by the parties listed below will secure the Borrowers’ obligations to the Bank under this Agreement or, if the collateral is owned by a guarantor, will secure the guaranty, if so indicated in the security agreement.The collateral is further defined in security agreement(s) executed by the owners of the collateral. (a) Securities and other investment property owned by Paramount Biosciences, LLC as described in the Pledge Agreement required by the Bank. 3 Regulation U of the Board of Governors of the Federal Reserve System places certain restrictions on loans secured by margin stock (as defined in the Regulation).The Bank and the Borrowers shall comply with Regulation U.If any of the collateral is margin stock, the Borrowers shall provide to the Bank a Form U-1 Purpose Statement. 3.FEES AND EXPENSES 3.1Fees. (a) Periodic Fee.The Borrowers agree to pay a fee in the amount of Forty Thousand and 00/100 Dollars This fee is due on the date of this Agreement, and on the same day of each following year until the expiration of the availability period. (b) Unused Commitment Fee.The Borrowers agree to pay a fee on any difference between the Facility No. 1 Commitment and the amount of credit they actually use, determined by the average of the daily amount of credit outstanding during the specified period.The fee will be calculated at .175% per year. This fee is due on April 1, 2009, and on the same day of each following quarter until the expiration of the availability period. (c) Late Fee.To the extent permitted by law, the Borrowers agree to pay a late fee in an amount not to exceed four percent (4%) of any payment that is more than fifteen (15) days late; provided that such late fee shall be reduced to two percent (2%) of any required principal and interest payment that is not paid within fifteen (15) days of the date it is due if the loan is secured by a mortgage on an owner-occupied residence.The imposition and payment of a late fee shall not constitute a waiver of the Bank’s rights with respect to the default. 3.2Expenses.The Borrowers agree to immediately repay the Bank for expenses that include, but are not limited to, filing, recording and search fees, appraisal fees, title report fees, and documentation fees. 3.3Reimbursement Costs. (a) The Borrowers agree to reimburse the Bank for any expenses it incurs in the preparation of this Agreement and any agreement or instrument required by this Agreement.Expenses include, but are not limited to, reasonable attorneys' fees, including any allocated costs of the Bank's in-house counsel to the extent permitted by applicable law. 4.DISBURSEMENTS, PAYMENTS AND COSTS 4.1Disbursements and Payments. (a) Each payment by the Borrowers will be made in U.S. Dollars and immediately available funds by direct debit to a deposit account as specified below or, for payments not required to be made by direct debit, by mail to the address shown on the Borrowers' statement or at one of the Bank’s banking centers in the United States. (b) Each disbursement by the Bank and each payment by the Borrowers will be evidenced by records kept by the Bank.In addition, the Bank may, at its discretion, require the Borrowers to sign one or more promissory notes. 4.2Requests for Credit; Equal Access by all Borrowers.If there is more than one Borrower, any Borrower (or a person or persons authorized by any one of the Borrowers), acting alone, can borrow up to the full amount of credit provided under this Agreement. 4.3Telephone and Telefax Authorization. (a) The Bank may honor telephone or telefax instructions for advances or repayments given, or purported to be given, by any one of the individuals authorized to sign loan agreements on behalf of any of the Borrowers, or any other individual designated by any one of such authorized signers. 4 (b) Advances will be deposited in and repayments will be withdrawn from the account numbers set forth below for each Borrower or such other of the Borrowers’ accounts with the Bank as designated in writing by the Borrowers. Borrower Account Number Paramount Biosciences, LLC NY-4832047884 Ventrus Biosciences, Inc. NY-4834476356 Balboa Biosciences, Inc. NY-4832042326 Asphelia Pharmaceuticals, Inc. NY-4834450754 Pacific Beach Biosciences, Inc. NY-4834453340 Coronado Biosciences, Inc. NY-4834446865 Mt. Cook Pharma, Inc. NY-4832042245 (c) The Borrowers will indemnify and hold the Bank harmless from all liability, loss, and costs in connection with any act directly resulting from telephone or telefax instructions the Bank reasonably believes are made by any individual authorized by the Borrowers to give such instructions, except to the extent any such liability, loss or costs are attributable to the gross negligence, bad faith or willful misconduct of any person seeking indemnification hereunder.This paragraph will survive this Agreement's termination, and will benefit the Bank and its officers, employees, and agents. 4.4Direct Debit (Pre-Billing). (a) The Borrowers agree that the Bank will debit the deposit account numbers identified above, or such other of the Borrowers’ accounts with the Bank as designated in writing by the Borrowers (each, a “Designated Account”) on the date each payment of principal and interest and any fees from the Borrowers become due (the “Due Date”). (b) Prior to each Due Date, the Bank will mail to each Borrower a statement of the amounts that will be due from it on that Due Date (the "Billed Amount").The bill will be mailed a specified number of calendar days prior to the Due Date, which number of days will be mutually agreed from time to time by the Bank and the Borrowers.The calculations in the bill will be made on the assumption that no new extensions of credit or payments will be made between the date of the billing statement and the Due Date, and that there will be no changes in the applicable interest rate. (c) The Bank will debit each Designated Account for the Billed Amount for each Borrower, regardless of the actual amount due on that date (the "Accrued Amount").If any Billed Amount debited to a Designated Account differs from the Accrued Amount, the discrepancy will be treated as follows: (i) If the Billed Amount is less than the Accrued Amount, the Billed Amount for the following Due Date will be increased by the amount of the discrepancy.The Borrowers will not be in default by reason of any such discrepancy. (ii) If the Billed Amount is more than the Accrued Amount, the Billed Amount for the following Due Date will be decreased by the amount of the discrepancy. Regardless of any such discrepancy, interest will continue to accrue based on the actual amount of principal outstanding without compounding.The Bank will not pay the Borrowers interest on any overpayment. (d) Each Borrower will maintain sufficient funds in its Designated Account to cover each debit.If there are insufficient funds in any Designated Account on the date the Bank enters any debit authorized by this Agreement, the Bank may reverse the debit. (e) The Borrowers may terminate this direct debit arrangement at any time by sending written notice to the Bank at the address specified at the end of this Agreement. 4.5Banking Days.Unless otherwise provided in this Agreement, a banking day is a day other than a Saturday, Sunday or other day on which commercial banks are authorized to close, or are in fact closed, in the state where the Bank's lending office is located, and, if such day relates to amounts bearing interest at an offshore rate (if any), means any such day on which dealings in dollar deposits are conducted among banks in the offshore dollar interbank market.All payments and disbursements which would be due on a day which is not a banking day will be due on the next banking day.All payments received on a day which is not a banking day will be applied to the credit on the next banking day. 5 4.6Interest Calculation.Except as otherwise stated in this Agreement, all interest and fees, if any, will be computed on the basis of a 360-day year and the actual number of days elapsed.This results in more interest or a higher fee than if a 365-day year is used.Installments of principal which are not paid when due under this Agreement shall continue to bear interest until paid. 4.7Default Rate.Upon the occurrence of any default or after maturity or after judgment has been rendered on any obligation under this Agreement, all amounts outstanding under this Agreement, including any interest, fees, or costs which are not paid when due, will at the option of the Bank bear interest at a rate which is 6.0 percentage point(s) higher than the rate of interest otherwise provided under this Agreement.This may result in compounding of interest.This will not constitute a waiver of any default. 5.CONDITIONS Before the Bank is required to extend any credit to the Borrowers under this Agreement, it must receive any documents and other items it may reasonably require, in form and content acceptable to the Bank, including any items specifically listed below. 5.1Authorizations.If any Borrower or any guarantor is anything other than a natural person, evidence that the execution, delivery and performance by such Borrower and/or such guarantor of this Agreement and any instrument or agreement required under this Agreement have been duly authorized. 5.2Governing Documents.If required by the Bank, a copy of the Borrowers' organizational documents. 5.3Security Agreements.Signed original security agreements covering the personal property collateral which the Bank requires. 5.4Perfection and Evidence of Priority. Evidence that the security interests and liens in favor of the Bank are valid, enforceable, properly perfected in a manner acceptable to the Bank and prior to all others' rights and interests, except those the Bank consents to in writing.All title documents for motor vehicles which are part of the collateral must show the Bank's interest. 5.5Payment of Fees.Payment of all fees and other amounts due and owing to the Bank, including without limitation payment of all accrued and unpaid expenses incurred by the Bank as required by the paragraph entitled "Reimbursement Costs." 5.6Good Standing.Certificates of good standing for each Borrower as applicable from its state of formation and from any other state in which such Borrowers isrequired to qualify to conduct its business. 5.7Insurance.Evidence of insurance coverage, as required in the "Covenants" section of this Agreement. 5.8Guaranty.Guaranty in form and substance satisfactory to the Bank from Paramount Biosciences, LLC guaranteeing all obligations of the Borrowers. 6.REPRESENTATIONS AND WARRANTIES When the Borrowers sign this Agreement, and until the Bank is repaid in full, the Borrowers make the following representations and warranties.Each request for an extension of credit constitutes a renewal of these representations and warranties as of the date of the request: 6.1Formation.If any Borrower is anything other than a natural person, it is duly formed and existing under the laws of the state or other jurisdiction where organized. 6.2Authorization.This Agreement, and any instrument or agreement required hereunder, are within each Borrower's powers, have been duly authorized, and do not conflict with any of its organizational papers. 6 6.3Enforceable Agreement.This Agreement is a legal, valid and binding agreement of each Borrower, enforceable against each Borrower in accordance with its terms, and any instrument or agreement required hereunder, when executed and delivered, will be similarly legal, valid, binding and enforceable. 6.4Good Standing.In each state in which each Borrower does business, it is properly licensed, in good standing, and, where required, in compliance with fictitious name statutes. 6.5No Conflicts.This Agreement does not conflict with any law, agreement, or obligation by which any Borrower is bound. 6.6Financial Information.All financial and other information that has been or will be supplied to the Bank is sufficiently complete to give the Bank accurate knowledge of the Borrowers' (and any guarantor's) financial condition, including all material contingent liabilities.Since the date of the most recent financial statement provided to the Bank, there has been no material adverse change in the business condition (financial or otherwise), operations, or properties of any Borrower (or any guarantor).If any Borrower is comprised of the trustees of a trust, the foregoing representations shall also pertain to the trustor(s) of the trust. 6.7Lawsuits.There is no lawsuit, tax claim or other dispute pending or threatened against any Borrower which, if lost, would impair such Borrower’s financial condition or ability to repay the loan, except as have been disclosed in writing to the Bank. 6.8Collateral.All collateral required in this Agreement is owned by the grantor of the security interest free of any title defects or any liens or interests of others, except those which have been approved by the Bank in writing. 6.9Permits, Franchises.Each Borrower possesses all permits, memberships, franchises, contracts and licenses required and all trademark rights, trade name rights, patent rights, copyrights and fictitious name rights necessary to enable it to conduct the business in which it is now engaged. 6.10Other Obligations.No Borrower is in default on any obligation for borrowed money, or any purchase money obligation, except as have been disclosed in writing to the Bank. 6.11Tax Matters.No Borrower has any knowledge of any pending assessments or adjustments of its income tax for any year and all taxes due have been paid, except as have been disclosed in writing to the Bank. 6.12No Event of Default.There is no event which is, or with notice or lapse of time or both would be, a default under this Agreement. 6.13Insurance.Each Borrower has obtained, and maintained in effect, the insurance coverage required in the "Covenants" section of this Agreement. 7.COVENANTS The Borrowers agree, so long as credit is available under this Agreement and until the Bank is repaid in full: 7.1Use of Proceeds. (a) To use the proceeds of Facility No. 1 only for working capital. (b) The proceeds of the credit extended under this Loan Agreement may not be used directly or indirectly to purchase or carry any "margin stock" as that term is defined in Regulation U of the Board of Governors of the Federal Reserve System, or extend credit to or invest in other parties for the purpose of purchasing or carrying any such "margin stock," or to reduce or retire any indebtedness incurred for such purpose. 7.2Bank as Principal Depository.To maintain the Bank as their principal depository bank, including for the maintenance of business, cash management, operating and administrative deposit accounts. 7.3Negative Covenants.Not to, without the Bank’s written consent: (a)Liquidate or dissolve any Borrower’s business. 7 (b)Voluntarily suspend any Borrower’s business for more than seven (7) days in any three hundred sixty five (365) day period. 7.4Notices to Bank.To promptly notify the Bank in writing of: (a) Any lawsuit over Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) against any Borrower (or any guarantor or, if any Borrower is comprised of the trustees of a trust, any trustor). (b) Any substantial dispute between any governmental authority and any Borrower (or any guarantor or, if any Borrower is comprised of the trustees of a trust, any trustor). (c) Any event of default under this Agreement, or any event which, with notice or lapse of time or both, would constitute an event of default. (d) Any material adverse change in any Borrower's (or any guarantor’s, or, if any Borrower is comprised of the trustees of a trust, any trustor’s) business condition (financial or otherwise), operations or properties, or ability to repay the credit. (e) Any change in any Borrower's name, legal structure, principal residence (for an individual), state of registration (for a registered entity), place of business, or chief executive office if such Borrower has more than one place of business. For purposes of this Agreement, “Obligor” shall mean any guarantor, any party pledging collateral to the Bank, or, if the Borrower is comprised of the trustees of a trust, any trustor. 7.5Insurance. (a) General Business Insurance.To maintain insurance satisfactory to the Bank as to amount, nature and carrier covering property damage (including loss of use and occupancy) to any of the Borrowers' properties, business interruption insurance, public liability insurance including coverage for contractual liability, product liability and workers' compensation, and any other insurance which is usual for the Borrowers' business.Each policy shall provide for at least 30 days prior notice to the Bank of any cancellation thereof. 7.6Compliance with Laws.To comply with the laws (including any fictitious or trade name statute), regulations, and orders of any government body with authority over any Borrower's business.The Bank shall have no obligation to make any advance to any Borrowers except in compliance with all applicable laws and regulations and any Borrowers shall fully cooperate with the Bank in complying with all such applicable laws and regulations. 7.7ERISA Plans.Promptly during each year, to pay and cause any subsidiaries to pay contributions adequate to meet at least the minimum funding standards under ERISA with respect to each and every Plan; file each annual report required to be filed pursuant to ERISA in connection with each Plan for each year; and notify the Bank within ten (10) days of the occurrence of any Reportable Event that might constitute grounds for termination of any capital Plan by the Pension Benefit Guaranty Corporation or for the appointment by the appropriate United States District Court of a trustee to administer any Plan."ERISA" means the Employee Retirement Income Security Act of 1974, as amended from time to time.Capitalized terms in this paragraph shall have the meanings defined within ERISA. 7.8Books and Records.To maintain adequate books and records. 7.9Audits.To allow the Bank and its agents to inspect each Borrower's properties and examine, audit, and make copies of books and records at any reasonable time.If any of the Borrowers' properties, books or records are in the possession of a third party, the Borrowers authorize that third party to permit the Bank or its agents to have access to perform inspections or audits and to respond to the Bank's requests for information concerning such properties, books and records. 7.10Perfection of Liens.To help the Bank perfect and protect its security interests and liens, and reimburse it for related costs it incurs to protect its security interests and liens. 8 7.11Cooperation.To take any action reasonably requested by the Bank to carry out the intent of this Agreement. 8.DEFAULT AND REMEDIES If any of the following events of default occurs, the Bank may do one or more of the following: declare the applicable Borrower in default, stop making any additional credit available to such Borrower, and require such Borrower to repay its entire debt immediately and without prior notice.If an event which, with notice or the passage of time, will constitute an event of default has occurred and is continuing, the Bank has no obligation to make advances or extend additional credit under this Agreement. In addition, if any event of default occurs, the Bank shall have all rights, powers and remedies available under any instruments and agreements required by or executed in connection with this Agreement, as well as all rights and remedies available at law or in equity.If an event of default occurs under the paragraph entitled"Bankruptcy," below, with respect to any Borrower, then the entire debt owed by such Borrower that is outstanding under this Agreement will automatically be due immediately. 8.1Failure to Pay.With respect to any Borrower, such Borrower fails to make a payment under this Agreement when due. 8.2Other Bank Agreements. With respect to any Borrower, any default occurs under any other agreement such Borrower (or any Obligor) or any of such Borrower’s subsidiaries has with the Bank or any affiliate of the Bank. 8.3Cross-default.With respect to any Borrower, any default occurs under any agreement in connection with any credit such Borrower (or any Obligor) or any of such Borrower’s subsidiaries has obtained from anyone else or which such Borrower (or any Obligor) or any of the Borrower’s subsidiaries has guaranteed. 8.4False Information.Any Borrower or any Obligor has given the Bank false or misleading information or representations. 8.5Bankruptcy.With respect to any Borrower,such Borrower, any Obligor, or any general partner of any such Borrower or of any Obligor files a bankruptcy petition, a bankruptcy petition is filed against any of the foregoing parties, or such Borrower, any Obligor, or any general partner of any Borrower or of any Obligor makes a general assignment for the benefit of creditors. 8.6Receivers.With respect to any Borrower, a receiver or similar official is appointed for a substantial portion of such Borrower's or any Obligor's business, or the business is terminated, or, if any Obligor is anything other than a natural person, such Obligor is liquidated or dissolved. 8.7Lien Priority.The Bank fails to have an enforceable first lien (except for any prior liens to which the Bank has consented in writing) on or security interest in any property given as security for this Agreement (or any guaranty). 8.8Judgments.With respect to any Borrower, any judgments or arbitration awards are entered against such Borrower or any Obligor, or such Borrower or any Obligor enters into any settlement agreements with respect to any litigation or arbitration, in an aggregate amount of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) or more in excess of any insurance coverage. 8.9Death.If any Borrower or any Obligor is a natural person, such Borrower or such Obligor dies or becomes legally incompetent; if any Borrower or any Obligor is a trust, a trustor dies or becomes legally incompetent; if any Borrower or any Obligor is a partnership, any general partner dies or becomes legally incompetent. 8.10Material Adverse Change.With respect to any Borrower, a material adverse change occurs, or is reasonably likely to occur, in such Borrower's (or any Obligor's) business condition (financial or otherwise), operations or properties, or ability to repay the credit; or the Bank reasonably determines that it is insecure for any other reason. 8.11Government Action.Any government authority takes action that the Bank believes materially adversely affects any Borrower's or any Obligor's financial condition or ability to repay. 8.12Default under Related Documents.Any default occurs under any guaranty, subordination agreement, security agreement, deed of trust, mortgage, or other document required by or delivered in connection with this Agreement or any such document is no longer in effect, or any guarantor purports to revoke or disavow the guaranty. 9 8.13ERISA Plans.Any one or more of the following events occurs with respect to a Plan of any Borrower subject to Title IV of ERISA, provided such event or events could reasonably be expected, in the judgment of the Bank, to subject any Borrower to any tax, penalty or liability (or any combination of the foregoing) which, in the aggregate, could have a material adverse effect on the financial condition of such Borrower: (a) A reportable event shall occur under Section 4043(c) of ERISA with respect to a Plan. (b) Any Plan termination (or commencement of proceedings to terminate a Plan) or the full or partial withdrawal from a Plan by any Borrower or any ERISA Affiliate. 8.14Other Breach Under Agreement.A default occurs under any other term or condition of this Agreement not specifically referred to in this Article.This includes any failure or anticipated failure by any Borrower (or any other party named in the Covenants section) to comply with the financial covenants set forth in this Agreement, whether such failure is evidenced by financial statements delivered to the Bank or is otherwise known to the Borrowers or the Bank. 9.
